DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse in the reply filed on 05/24/2022 is acknowledged.  The traversal is on the ground(s) that the alleged species are patentably distinct and a serious search burden is imposed on the Examiner if a Restriction was not required.  This is not found persuasive and the Restriction Requirement dated 03/24/2022 has been withdrawn by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spiegelman (US 8523048 B1).
Regarding claim 18, Spiegelman discloses a glass packaging article comprising
a single piece of substantially planar material with parallel scores formed therein thereby defining six substantially planar sections of the shipping article (see Fig. 1), the six planar sections of the shipping article defining, when the piece of substantially planar material is folded along the parallel scores a first pair of opposing, substantially parallel, spaced-apart sides (1/2); a second pair of opposing, substantially parallel, spaced-apart sides that are substantially perpendicular to the first pair of sides; and a pair of dividing walls (7) located adjacent each other and dividing a compartment formed by the first and second pairs of sides into two sub-compartments (see Fig. 2); wherein each of the planar sections defining the dividing walls comprises a top extension (7) sized and shaped to fold down to form a top of one of the sub- compartments; and a bottom extension sized and shaped to fold up to form a bottom of one of the sub-compartments (Col 2 lines 28-58); wherein one or more of the sides of the first pair of opposing sides or the second pair of opposing sides comprises an item-separating shelf (6) formed as a portion of the single piece of substantially planar material detached from its respective side except along a line substantially perpendicular to the parallel scores, whereby the shelf is adapted to fold into one of the sub- compartments to separate such sub-compartment into vertically spaced sub-sub-compartments (see Figures 3-4).
Allowable Subject Matter
Claims 1-17 are allowed.
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach a partitioned bottle carrier formed from a single blank comprising internal divider panels that have the container top and bottom foldably attached and said top and/or bottom further comprises a finger hole.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734